Citation Nr: 0322502	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-20 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including as due to an undiagnosed illness.

2.  Entitlement to service connection for dizziness, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for a back disorder, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for a left shoulder 
disorder, including as due to an undiagnosed illness.

6.  Entitlement to service connection for osteoarthritis of 
the fingers and hands, including as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to February 1997.  He served in Southwest Asia 
from November 25, 1990, to April 4, 1991.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1999 rating decision by the Phoenix, Arizona, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issue of entitlement to service connection for 
fatigue, to include as due to an undiagnosed illness, was 
addressed in a November 2002 Board decision.

The Board notes that the veteran's August 2002 correspondence 
may be construed as raising a service connection claim for 
post-traumatic stress disorder (PTSD).  This matter is 
referred to the RO for appropriate action.




REMAND

In November 2002, the Board undertook evidentiary development 
on these claims under 38 C.F.R. § 19.9(a)(2), which was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) decision in Disabled 
American Veterans et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2) was inconsistent with 
38 U.S.C. § 7104(a).  The Federal Circuit invalidated 38 
C.F.R. § 19.9(a)(2) because, in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit also invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board "to provide the notice required by 38 
U.S.C. [§] 5103(a)" and "not less than 30 days to respond 
to the notice," because it was contrary to 38 U.S.C. § 
5103(b), which provided the claimant one year to submit 
evidence.  

In light of these changes, further Board action may not be 
taken at this time on the issues on appeal.  In accordance 
with a November 2002 development memorandum the Board 
obtained additional VA medical evidence, which has not been 
considered by the AOJ, and the veteran has not waived such 
consideration.  

In addition, during the course of this appeal there was 
another significant change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  
VAOPGCPREC 11-2000.  

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  Although the veteran 
underwent a VA examination in June 2003, the available 
medical evidence in this case does not sufficiently address 
whether or not his claimed disabilities are related to 
service.  Therefore, additional medical development is 
required for an adequate determination.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for the 
veteran's claims file to be reviewed by 
the June 2003 VA examiner (or an 
appropriate VA specialist if the examiner 
is unavailable) for specific opinions as 
to whether it is at least as likely as 
not that any present right knee disorder, 
dizziness, joint pain, back disorder, 
left shoulder disorder, or osteoarthritis 
of the fingers and hands may be 
etiologically related to the veteran's 
military service, including as due to an 
undiagnosed illness.  The examiner should 
specifically identify any objectively 
demonstrated symptoms that are not 
attributable to a known clinical 
diagnosis.  The claims folder must be 
made available to, and reviewed by, the 
examiner.  A complete rationale should be 
provided for any opinion(s) given.

2.  The AOJ should review the veteran's 
claims in light of all additional 
evidence received since the June 2002 
supplemental statement of the case (SSOC) 
(specifically including the evidence 
obtained by the Board).  If the benefits 
sought remain denied, the RO should issue 
an appropriate SSOC.  The veteran and his 
representative should have the requisite 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  

The purpose of this remand is to ensure compliance with the 
requirements of VCAA in keeping with the holding of the 
Federal Circuit in DAV, supra.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




